United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.A., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TINKER AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0833
Issued: August 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2015 appellant filed a timely appeal from an October 17, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that his right arm
condition is causally related to his federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the October 17, 2014 OWCP decision, appellant submitted new
evidence to the Board. However, the Board is precluded from reviewing evidence that was not before OWCP at the
time it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 20, 2014 appellant, then a 48-year-old fire protection inspector, filed an
occupational disease claim (Form CA-2) alleging that he sustained right wrist tendinitis and right
carpal tunnel syndrome with median nerve impingement due to factors of his federal
employment. He first became aware of the condition and its relationship to his work on
January 13, 2014, when he was examined by Dr. John Ellis, a Board-certified family practitioner,
in connection with a separate claim. Appellant did not stop work.
In a March 12, 2014 medical report, Dr. Kristopher Avant, an osteopath and a Boardcertified orthopedic surgeon, related appellant’s complaints of right wrist and hand pain, and
paresthesia. Appellant reported that his symptoms worsened at work and that he experienced
significant discomfort when working on a computer and writing up reports. Physical
examination revealed scarring on appellant’s right hand from a previous dupuytren fascial
excision. Dr. Avant diagnosed right carpal tunnel syndrome. April 23 and May 16, 2014 status
reports indicate that appellant was seen by Dr. Avant for follow-up examinations for continued
right wrist pain. Dr. Avant cleared appellant to work without restrictions in a May 16, 2014
work status report.
On April 4, 2014 Dr. Gabriel Pitman, a Board-certified neurologist, performed a needle
electromyography and nerve conduction study (EMG/NCS) on appellant’s right upper extremity.
Test results revealed an abnormal needle study of the right abductor pollicis brevis, suggesting
irritation of the right median nerve at the wrist. Appellant reported to Dr. Pitman that typing
caused numbness and tingling in the hand. Dr. Pitman noted decreased sensation to pinprick and
temperature in the first through third digits. He diagnosed early carpal tunnel syndrome and
encouraged further investigation.
In a May 20, 2014 recommendations for duty report, Dr. Theodore Mickle, an employing
establishment osteopath and Board-certified in family medicine, indicated that appellant was able
to return to work without restrictions.
By report dated June 13, 2014, Dr. Avant advised that appellant complained of right wrist
pain from overuse at work. He also reported slight discomfort when performing heavy lifting
and repetitive activity at work. Dr. Avant diagnosed right wrist flexor carpi radialis tendinitis.
He released appellant from his care, noting that he could perform activities as tolerated. In a
June 13, 2014 work status note, Dr. Avant cleared appellant for regular duty without restrictions.
In a June 17, 2014 recommendations for duty report, Dr. Philip Beck, an employing
establishment osteopath and Board-certified in family medicine, noted that appellant could use
his right hand as tolerated.
Appellant, in a June 30, 2014 statement, described his employment duties as climbing on
buildings, and hefting and turning fire extinguishers. He also reported that, as a fireman, he
serviced 5, 10, 20, and 150-pound fire extinguishers for five years. On July 11, 2014 appellant
acknowledged that he previously underwent surgery for a wrist fracture. He also reiterated that
his job duties included driving, climbing ladders, and turning over fire extinguishers on a daily
basis.

2

In a July 11, 2014 statement, the employing establishment controverted appellant’s claim,
maintaining that his condition was related to a September 1, 2006 right distal radius fracture and
subsequent Dupuytren fascial excision surgery, rather than factors of his federal employment.
An accompanying undated statement reported that appellant’s position required performing
annual inspections, documenting inspection data in an automated system, inspecting fire
extinguishers, investigating fire origin and cause, and providing public education briefings. The
employing establishment further conveyed that, as a fireman, one of appellant’s main duties was
servicing fire extinguishers. It also indicated that appellant was employed in the private sector as
a fire extinguisher service technician for an unspecified period of time.
In an August 20, 2014 letter, OWCP informed appellant that the evidence of record was
insufficient to support his claim and advised him to provide a medical report containing a
physician’s opinion supported by a medical explanation as to how work factors caused the
claimed condition.
Appellant submitted an August 18, 2014 report in which Dr. Ellis noted that he examined
appellant on January 13, 2014 and provided an impairment rating for appellant’s left leg and
right hand.3 Dr. Ellis noted that appellant had filed a claim regarding the right hand conditions
from working at the employing establishment.4 He diagnosed right wrist tendinitis, right wrist
carpal tunnel syndrome with median nerve impairment, right Guyon’s canal syndrome with ulnar
nerve impairment, and right wrist flexor carpi radialis tendinitis. Dr. Ellis indicated that the
diagnosed conditions were related to appellant’s federal employment.
Also submitted was a September 8, 2014 report from Dr. Avant who stated that appellant
was being treated for flexor carpi radialis tendinitis, which began while working on his computer
and writing up reports. Dr. Avant noted that the diagnosed condition gave appellant a significant
amount of discomfort while at work. He also opined that appellant’s symptoms were related to
an “overuse-type injury” and unrelated to his past Dupuytren fascial excision surgery.
In a September 15, 2014 statement, appellant expanded on his current and former work
duties, stating that he worked with hand tools, loaded and unloaded fire equipment, climbed
ladders, opened valves, serviced fire extinguishers, conducted trainings, and utilized a keyboard
to transcribe reports.
In an October 17, 2014 decision, OWCP denied appellant’s claim, finding the medical
evidence insufficient to demonstrate that appellant’s condition was causally related to the
accepted work events.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
3

The physician referenced a claim pertaining to the left leg. This other claim is not presently before the Board.

4

Although Dr. Ellis referenced a January 13, 2014 report “setting forth medical rationale,” no such report is in the
record before the Board.

3

evidence,5 including that he or she is an employee within the meaning of FECA6 and that he or
she filed his or her claim within the applicable time limitation.7 The employee must also
establish that he or she sustained an injury in the performance of duty as alleged and that his
disability for work, if any, was causally related to the employment injury.8
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.9
Causal relationship is a medical issue10 and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.11
ANALYSIS
There is no dispute that appellant’s work duties included servicing fire extinguishers,
documenting inspection data, and using a computer. The issue is whether appellant established
that he sustained an injury to his right upper extremity as a result of his duties. The Board finds
that the medical evidence of record is insufficient to establish a causal relationship between
appellant’s federal duties and the diagnosed conditions.
A September 8, 2014 medical report from Dr. Avant contained the opinion that
appellant’s flexor carpi radialis tendinitis was unrelated to his previous distal radius fracture and
was caused by an “overuse-type injury.” This report does not contain medical rationale to
explain how appellant’s specific job duties caused or contributed to his diagnosed condition.
The need for medical reasoning is stronger because appellant had a prior distal radius fracture
and Dupuytren fascial excision surgery. Dr. Avant’s March 12 to June 13, 2014 medical reports
noted appellant’s history and treatment, and provided diagnoses, but the reports lacked a
reasoned opinion on whether any of the diagnosed conditions were work related. Instead, he
5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

6

See M.H., 59 ECAB 461 (2008); see 5 U.S.C. § 8101(1).

7

R.C., 59 ECAB 427 (2008); see 5 U.S.C. § 8122.

8

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

9

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

10

Mary J. Briggs, 37 ECAB 578 (1986).

11

Victor J. Woodhams, 41 ECAB 345 (1989).

4

conveyed appellant’s account that repetitive activity at work caused discomfort without
providing his own opinion as to how a particular work activity contributed to a diagnosed
condition.12 Likewise, the May 16 and June 13, 2014 work status reports from Dr. Avant are of
limited probative value as they do not include any opinion regarding the cause of appellant’s
conditions.13
Dr. Ellis, in an August 18, 2014 report, diagnosed right wrist tendinitis, carpal tunnel
syndrome with median nerve impairment, Guyon’s canal syndrome with ulnar nerve impairment,
and flexor carpi radialis tendinitis. He stated that appellant’s conditions were related to his
employment. However, Dr. Ellis did not describe appellant’s job duties or explain the medical
process by appellant’s job would cause or contribute to his diagnosed conditions. Medical
conclusions unsupported by rationale are of little probative value.14
In an April 4, 2014 report, Dr. Pitman diagnosed early carpal tunnel syndrome. He
reported appellant’s complaint that typing caused tingling and numbness in his hand. Repeating
appellant’s belief that typing caused or aggravated his symptoms is not a rationalized medical
opinion.15 Dr. Pitman did not provide his own opinion on the causal relationship between
appellant’s job duties and the diagnosed condition.
Other medical evidence of record is of limited probative value as it does not support that
work factors caused or contributed to a diagnosed medical condition.
Consequently, appellant has submitted insufficient medical evidence to establish that his
claimed conditions are causally related to factors of his employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden to establish that his right upper
extremity condition was causally related to his federal employment.

12

See Joseph T. Gulla, 36 ECAB 516 (1985) (finding that an appellant’s belief that the employment caused or
aggravated his condition is insufficient to establish causal relationship).
13

J.F., Docket No. 09-1061 (issued November 17, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
14

S.D., 58 ECAB 713 (2007); see Willa M. Frazier, 55 ECAB 379 (2004).

15

See Joseph T. Gulla, supra note 12.

5

ORDER
IT IS HEREBY ORDERED THAT the October 17, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 5, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

